
	

113 HR 2581 IH: Preserving Rural Resources Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2581
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Hurt (for
			 himself, Mr. Costa, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act with
		  respect to permit requirements for dredged or fill material.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Rural Resources Act of
			 2013.
		2.Permits for
			 dredged or fill materialSection 404(f) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344(f)) is amended—
			(1)in paragraph (1),
			 by striking Except as provided in paragraph (2) of this subsection, the
			 discharge and inserting The discharge; and
			(2)in paragraph (2),
			 by striking having as its purpose bringing an area of the navigable
			 waters into a use to which it was not previously subject, where the flow or
			 circulation of navigable waters may be impaired or the reach of such waters be
			 reduced, and inserting having as its purpose bringing an area
			 into a use not described in paragraph (1).
			
